Name: Commission Decision No 523/92/ECSC of 28 February 1992 on certain modalities for the application of the Interim Agreement on trade and trade related matters between the European Economic Community and the European Coal and Steel Community of the one part and the Republic of Hungary of the other part
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  international affairs;  European construction;  Europe;  competition
 Date Published: 1992-02-29

 Avis juridique important|31992S0523Commission Decision No 523/92/ECSC of 28 February 1992 on certain modalities for the application of the Interim Agreement on trade and trade related matters between the European Economic Community and the European Coal and Steel Community of the one part and the Republic of Hungary of the other part Official Journal L 056 , 29/02/1992 P. 0038 - 0040COMMISSION DECISION No 523/92/ECSC of 28 February 1992 on certain modalities for the application of the Interim Agreement on trade and trade related matters between the European Economic Community and the European Coal and Steel Community of the one part and the Republic of Hungary of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 74 and 95, first subparagraph thereof, Whereas an interim agreement on trade and trade related matters between the European Economic Community and the European Coal and Steel Community of the one part and the Republic of Hungary of the other part ('the Agreement') was signed in Brussels on 16 December 1991; Whereas it is necessary to lay down the modalities for the implementation of certain provisions of the Agreement and in particular those contained in Protocol 2 applicable to coal and steel products; Whereas such modalities have been laid down for the European Economic Community by Council Regulation (EEC) No 519/92 of 27 February 1992 on certain modalities for the application of the Interim Agreement on trade and trade related matters between the European Economic Community and the European Coal and Steel Community of the one part and the Republic of Hungary of the other part (1); Whereas, as regards measures of commercial protection it is necessary to lay down the specific provisions concerning the general rules set out in Commission Decision No 2424/88/ECSC of 29 July 1988 on protection against dumped or subsidized imports from third countries not members of the European Coal and Steel Community (2) where the Agreement makes this necessary; Whereas account should be taken of the undertakings set out in the Agreement when examining whether a safeguard measure should be introduced; Whereas it is appropriate to make sure that the rules for the application of the Agreement should be similar for both the European Economic Community and the European Coal and Steel Community; Whereas certain actions go beyond the powers of action provided for in the Treaty and it is therefore necessary in this case to refer to the provisions of Article 95, after consultation with the consultative committee and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 The Commission may, with the assent of the Council, decide to make a reference to the Joint Committee established by the Agreement concerning the measures provided for in Article 22 and Article 44 (2) of the Agreement. Where necessary, the Commission shall adopt these measures in accordance with the same procedure. The Commission may take the decisions to this end on its own initiative or at the request of a Member State. Article 2 1. In the case of a practice that may justify application by the Community of the measures provided for in Article 8 of Protocol 2 to the Agreement, the Commission, after examining the case on its own initiative or at the request of a Member State, shall decide whether such practice is compatible with the Agreement. Where necessary, it shall, with the assent of the Council, adopt safeguard measures, except in the case of public aids to which Decision No 2424/88/ECSC applies, which latter measures shall be taken according to the procedures laid down in that Decision. Such measures shall be taken under the conditions provided for in Article 8 of Protocol 2 to the Agreement. 2. In the case of a practice that may cause safeguard measures to be applied by Hungary against the Community on the basis of Article 8 of Protocol 2 to the Agreement, the Commission, after examining the case, shall decide whether the practice is compatible with the principles set out in the Agreement. Where necessary, it shall take appropriate decisions on the basis of the criteria laid down in Articles 65 and 66 of the ECSC Treaty, Article 85 of the Treaty establishing the European Economic Community, and on the basis of the rules applicable to State aids, including secondary legislation. Article 3 In the case of dumping practices liable to warrant the application by the Community of the measures provided for in Article 23 of the Agreement, the introduction of anti-dumping measures shall be decided upon in accordance with the procedures laid down in Decision No 2424/88/ECSC and the procedure provided for in Articles 27 (2) and 27 (3) (b) or (d) of the Agreement. Article 4 1. Where a Member State requests the Commission to apply safeguard measures as provided for in Articles 24 or 25 of the Agreement, and if the Commission decides not to apply them, the Commission shall inform the Council and the Member States accordingly within five working days of receipt of the request from the Member State. Member States shall provide the Commission with the information needed to justify their requests to apply safeguard measures. Any Member State may refer the decision of the Commission to the Council within 10 working days of its notification. If the Council, acting by the qualified majority referred to in Article 28 (4) of the Treaty, indicates its intention to request a different decision, the Commission shall inform the Republic of Hungary without delay and shall inform it of the opening of the consultations within the Joint Committee as provided for in Article 27 (2) and (3) of the Agreement. The Council, acting by qualified majority, may ask the Commission, within one month after the conclusion of the consultations with Hungary within that Joint Committee, to adopt safeguard measures. 2. Where the Commission, at the request of a Member State or on its own initiative, decides that the safeguard measures provided for in Articles 24 or 25 of the Agreement should be applied: - it shall inform the Member State forthwith or, if it is responding to a Member State's request, within five working days of the date of receipt of that request, - it shall consult the committee mentioned in Article 5 (2) of Council Regulation (EEC) No 519/92 (hereinafter referred to as 'the committee'), - at the same time it shall inform the Republic of Hungary and notify the Joint Committee of the opening of consultations as referred to in Article 27 (2) and (3) of the Agreement, - at the same time it shall provide the Joint Committee with all the information necessary for these consultations. 3. In any event, the consultations within the Joint Committee shall be deemed to be completed 30 days after the notification referred to in the fourth subparagraph of paragraph 1 and in paragraph 2. At the end of the consultations or on expiry of the period of 30 days, and if no other arrangement proves possible, the Commission, after consulting the committee, may take appropriate measures to implement Articles 24 and 25 of the Agreement. 4. The decision referred to in paragraph 3 shall be notified forthwith to the Council, the Member States and the Republic of Hungary. It shall also be notified to the Joint Committee. It shall be immediately applicable. 5. Any Member State may refer the Commission decision referred to in paragraph 3 to the Council within 10 working days of receiving notification of the decision. 6. If the Commission has not taken a decision within the meaning of paragraph 3 second subparagraph within 10 working days following the end of the consultations with the Joint Committee or, as the case may be, the end of the period of 30 days, any Member State which has referred the matter to the Commission in accordance with paragraph 2 may refer it to the Council. 7. In the case referred to in paragraph 5 the Council, acting by a qualified majority, may, within one month, ask the Commission to adopt different safeguard measures, and in the case mentioned in paragraph 6, ask the Commission to take measures. Article 5 1. Where exceptional circumstances arise within the meaning of Article 27 (3) (d) of the Agreement, the Commission may take immediate safeguard measures in the cases referred to in Articles 24 and 25 of the Agreement. 2. If the Commission receives a request from a Member State it shall take a decision thereon within five working days following receipt of the request. It shall notify the Council and the Member States of its decision. 3. Any Member State may refer the Commission's decision to the Council in accordance with the procedure provided for in Article 4 (5) of this Decision. The procedure set out in Article 4 (5) to (7) shall be applicable. If the Commission has not taken a decision within the time limit mentioned in paragraph 2, any Member State which has referred the matter to the Commission may refer it to the Council in accordance with the procedure laid down in the preceding subparagraphs. Article 6 Notification to the Joint Committee by the Community as required by the Agreement shall be the responsibility of the Commission. Article 7 This Decision shall enter into force on 1 March 1992. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1992. For the Commission Frans ANDRIESSEN Vice-President (1) See page 6 of this Official Journal. (2) OJ No L 209, 2. 8. 1988, p. 18.